                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

DERETHA MILLER, LUETRICIA
FREEMAN BECKER, RALPH HENRY,
NOEMY RODRIGUEZ and TAMBITHA
BANKS, individually, and on behalf of a
class of persons similarly situated,

               Plaintiffs,

v.                                                       Case No: 2:18-cv-195-FtM-38UAM

THE CITY OF FORT MYERS,
RANDALL P. HENDERSON, JR. and
SAEED KAZEMI,

               Defendants.


                                             ORDER

       This matter comes before the Court upon review of the Joint Motion to Extend Certain

Deadlines in the Amended Case Management and Scheduling Order filed on February 26, 2019.

Doc. 54. The parties request to extend the deadline to move for class certification and the

deadlines to disclose expert reports until after the Court rules on Defendants’ motion to dismiss

(Doc. 50). Id. at 1. For the reasons stated below, the motion is granted in part.

       Rule 16 requires a showing of good cause for modification of a court’s scheduling order.

Fed. R. Civ. P. 16(b)(4). “The diligence of the moving party should be considered in determining

whether there is good cause to extend a deadline.” Jozwiak v. Stryker Corp., No. 6:09-cv-1985-

Orl-19GJK, 2010 WL 743834, at *2 (M.D. Fla. Feb. 26, 2010). In other words, the moving party

must demonstrate it could not meet the deadline despite its diligent efforts. Sosa v. Airprint Sys.,

Inc., 133 F.3d 1417, 1418 (11th Cir. 1998); Idearc Media Corp. v. Kimsey & Assocs., P.A., No.

807-CV-1024-T-17EAJ, 2009 WL 413531, at *2 (M.D. Fla. Feb. 18, 2009). District courts have
broad discretion when managing their cases, including discovery and scheduling. Johnson v. Bd.

of Regents of Univ. of Ga., 263 F.3d 1234, 1269 (11th Cir. 2001). Under Middle District of

Florida Local Rule 4.04, a plaintiff in a class action must move for class certification under Rule

23(c)(1) of the Federal Rules of Civil Procedure within 90 days after the filing of the initial

complaint. M.D. Fla. R. 4.04(b). A district court has discretion to prescribe a different deadline

for filing a motion for class certification, however. See Martinez-Mendoza v. Champion Int’l

Corp., 340 F.3d 1200, 1216 n.38 (11th Cir. 2003).

       Here, the Amended Case Management and Scheduling Order (“CMSO”) set the deadline

for Plaintiffs to move for class certification for March 8, 2019, the deadline for Defendants’

response for May 24, 2019, and the deadline for Plaintiffs’ reply for June 20, 2019. Doc. 38 at

1. Plaintiffs’ expert disclosures are due March 8, 2019 and Defendants’ are due May 24, 2019,

and the discovery deadline is currently set for July 9, 2019. Id. Plaintiffs filed their Renewed

Motion to Dismiss First Amended Complaint on January 15, 2019. Doc. 50. The parties argue

good cause exists to extend the class certification deadline and related deadlines because Plaintiffs’

motion to dismiss includes requests to dismiss all state law claims in the Amended Complaint,

which are the basis for Plaintiffs’ class certification motion. Doc. 54 at 2 (citing Doc. 14).

Thus, if the Court dismisses the state law claims, this would render any potential class certification

motion moot, and the parties request to extend the deadlines until the Court decides the motion to

dismiss to conserve the parties’ and the Court’s resources. See id.

       As this is the parties’ first request to extend the relevant deadlines and considering the

pending motion to dismiss that may dispose of Plaintiffs’ claims relevant to the potential class

certification motion, the Court agrees that good cause exists to extend the deadline to file the class

certification motion and the expert disclosures deadlines. See NCC Business Services, Inc. v.




                                                -2-
Lemberg & Associates, LLC, No. 3:13-cv-795-J-99MMH-MCR, 2013 WL 5428737 (M.D. Fla.

Sept. 26, 2013); Tillman v. Ally Financial Inc., No. 2:16-cv-313-FtM-99CM, 2016 WL 9488774,

at *2 (M.D. Fla. Oct. 18, 2016); Wave Length Hair Salons of Florida, Inc. v. CBL & Associates

Properties, Inc., No. 2:16-cv-206-FtM-38MRM, 2016 WL 7404733, at *4 (M.D. Fla. Nov. 25,

2016), report and recommendation adopted, 2016 WL 7385802 (M.D. Fla. Dec. 21, 2016);

Calderone v. Scott, No. 2:14-cv-519-FtM-29CM, 2015 WL 4395623, at *5 (M.D. Fla. July 16,

2015), rev’d on other grounds, 838 F.3d 1101 (11th Cir. 2016) (allowing late filing of class

certification motion where motion to dismiss was pending because “strict adherence to Local Rule

4.04 would have required Plaintiffs to move for class certification without knowing for certain

which causes of action remained viable”).

       The Court is not inclined at this time, however, to grant an indefinite extension and instead

will grant an extension of 60 days for the motion for class certification, which should be sufficient

time for the Court to decide the motion to dismiss. The response and reply deadlines, and the

corresponding expert disclosures deadlines, must be shortened to avoid the necessity of extending

the July 9, 2019 discovery deadline and other CMSO deadlines, which the parties did not request

and which the Court is not inclined to do at this time.

       ACCORDINGLY, it is

       ORDERED:

       The Joint Motion to Extend Certain Deadlines in the Amended Case Management and

Scheduling Order (Doc. 54) is GRANTED in part. Plaintiffs shall have up to and including

May 7, 2019 to move for class certification. Defendants’ response is due June 4, 2019 and

Plaintiffs may file a reply brief on or before June 18, 2019. Plaintiffs’ expert disclosures are due

by May 7, 2019 and Defendants’ expert disclosures are due by June 4, 2019. All other deadlines




                                                -3-
and directives in the Amended Case Management and Scheduling Order (Doc. 38) remain

unchanged.

       DONE and ORDERED in Fort Myers, Florida on this 4th day of March, 2019.




Copies:
Counsel of record




                                         -4-
